UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7466



APRIL LEIGH BARBER,

                                            Petitioner - Appellant,

          versus


CAROL CARDWELL, Superintendent of North Caro-
lina Correctional Institute for Women,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Graham C. Mullen, Chief
District Judge. (CA-97-70-5-MU)


Submitted:   March 30, 1999                 Decided:   June 7, 1999


Before MURNAGHAN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


April Leigh Barber, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     April Leigh Barber appeals the district court’s order denying

relief on her petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   We deny Barber’s motion to

hold her case in abeyance pending the Supreme Court’s review of

Williams v. Taylor, 163 F.3d 860 (4th Cir. 1998), cert. granted, 67

U.S.L.W. 3612 (U.S. Apr. 5, 1999) (No. 98-8384). The issues before

the Court in Williams are unrelated to the dispositive issues of

Barber’s case. Accordingly, we deny a certificate of appealability

and dismiss the appeal on the reasoning of the district court.   See

Barber v. Caldwell, No. CA-97-70-5-MU (W.D.N.C. Sept. 17, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 2